—Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered July 15, 1988, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. This appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the pretrial identification procedure used by the police in this case was not unduly suggestive. Moreover, we find that there is ample evidence in the record to support the hearing court’s alternative determination that the witness had an independent basis for making an in-court identification of the defendant. Accordingly, the defendant’s motion to suppress the identification testimony was properly denied (see, People v Santiago, 163 AD2d 539).
Further, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Sullivan and Lawrence, JJ., concur.